U.S. Department of Justice
Federal Bureau of Prisons

OPI: FPI
NUMBER: 5310.15
DATE: September 4, 1996
SUBJECT: Minimum Standards for
Administration, Interpretation,
and Use of Education Tests
Effective Date: September 10, 1996
1. PURPOSE AND SCOPE. To place literacy, English as-a-Second
Language, and other education program inmates in appropriate
instructional levels and to assess their learning progress.
The provisions of this Program Statement do not apply to tests
used in the classroom, such as teacher-made tests or specific
tests for court-referred study cases. The administration of
education tests for research purposes may be authorized only in
accordance with the Program Statement on Research.
2. PERFORMANCE OBJECTIVES.
are:

The expected results of this program

a. Education staff will have accurate test information for
placing inmates in literacy and other education programs and for
accessing their learning progress.
b. Education tests will be properly stored, administered,
scored, interpreted, and reported.
c. Security and accountability for education test materials
will be maintained.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 5310.10

b.

Minimum Standards for Administration,
Interpretation, and Use of Education Tests
(02/20/90)

Directives Referenced
PS 1070.04
PS 5270.07
PS 5300.17

Research (10/16/95)
Discipline and Special Housing Units
(12/29/87)
Education, Training, and Leisure-Time Program
Standards (09/04/96)

P.S. 5310.15
September 4, 1996
Page 2
PS 5350.19
PS 5350.21
4.

Literacy Program, (GED Standard) (05/01/91)
English-as-a-Second Language Program (ESL)
(03/29/94)

STANDARDS REFERENCED

a. American Correctional Association Foundation/Core Standards
for Adult Correctional Institutions: C2-4235, C2-4239.
b. American Correctional Association, 3rd Edition Standards
for Adult Correctional Institutions: 3-4418, 3-4422-1.
c. American Correctional Association Foundation/Core Standards
for Adult Local Detention Facilities: None.
d. American Correctional Association, 3rd Edition Standards
for Adult Local Detention Facilities: None.
e. American Correctional Association, 2nd Edition Standards
for Administration of Correctional Agencies: None.
5.

PROCEDURES

a. Education staff shall administer the Adult Basic Level
Examination (ABLE) Level 2 to newly sentenced inmates who do not
have a high school diploma or its equivalent, within 90 days of
their arrival to determine their appropriate instructional levels
for placement in a literacy program. For the Spanish-speaking
inmates, the Spanish Assessment of Basic Education/2 (SABE/2),
Level 6, Spring Norm shall be used.
Education staff are allowed to use the remaining Comprehensive
Test of Basic Skills (CTBS) until the supply is exhausted. No
duplication of any test booklets and answer sheets shall be made.
b. Education staff shall administer the ABLE test to inmates
who do not have a verified high school diploma, or its
equivalent, and return to a Federal correctional institution as
parole or supervised release violators, within 90 days of their
arrival to determine their appropriate instructional levels,
unless the inmate's prior test scores are less than three years
old and they are available from the SENTRY-based education
transcript system or other verifiable sources.
c. Education staff shall also administer the ABLE test to
inmates who do not have a verified high school diploma, or its
equivalent, and return to a Federal correctional institution
under a new sentence within 90 days of their arrival, to
determine their appropriate instructional levels for placement in
a literacy program. If their test scores are less than three
years old and scores are available from the SENTRY-based
education transcript system or other sources, immediate ABLE
testing may not be required.

P.S. 5310.15
September 4, 1996
Page 3
d. Although not required, education staff may administer the
ABLE test to inmates who transfer from another Federal
correctional institution or who return from community correction
centers without first completing the mandatory literacy program
period, to re-assess their instructional levels for timely
placement in a literacy program.
e. Education staff may administer the ABLE test to assess the
learning progress of inmates enrolled in the literacy program
throughout inmates' enrollments. They are not required to
administer post-ABLE tests to inmates when they withdraw from the
literacy program after meeting the mandatory attendance
requirement.
f. Authorized education staff shall administer the
Comprehensive Adult Student Assessment System (CASAS) tests to
limited English proficient inmates to determine their English
language skills level as specified in the Program Statement on
English-as-a-Second Language Program (ESL).
Inmates who score less than 225 on the CASAS Level C Reading
Certification Test and 215 on the CASAS Survey Achievement
Listening Test, Form B or C shall be required to enroll in an ESL
program, as specified in the Program Statement on the English-asa-Second Language Program.
6. TEST REQUIREMENTS FOR THE 6TH OR 8TH GRADE LITERACY PROGRAM
STANDARDS
a. Where applicable, education staff may administer the ABLE
test to inmates who were subject to the previous 6th or 8th grade
literacy standards to determine their academic achievement at the
6th or 8th grade level for program completion purposes.
Education staff shall not be required to give post-ABLE testing
to otherwise eligible inmates who withdraw from the literacy
program.
To maintain a uniform standard, only the ABLE test shall be
used to determine academic achievement at the 6th or 8th grade.
b. The required ABLE subtests are: vocabulary, reading
comprehension, spelling, language, mathematic computation and
problem solving.
c. For Spanish-speaking inmates, the SABE/2 shall be used to
assess inmates who were subject to the provisions of the previous
6th or 8th grade literacy standards to determine their academic
achievement at the 6th or 8th grade level.
However, education staff are allowed to use the remaining CTBS
tests until the supply is exhausted. No duplication of any test
booklets and answer sheets shall be made.

P.S. 5310.15
September 4, 1996
Page 4
d. The SABE/2 subtests are: word attack, reading vocabulary,
reading comprehension, mathematics computation, mathematics
concepts and applications, spelling, language mechanics, and
language expression.
e. The CTBS subtests are: vocabulary, reading comprehension,
math concepts, math computation, and math applications.
7.

TEST PROGRAM RESPONSIBILITIES AND ADMINISTRATION RESTRICTIONS

a. The Supervisor of Education shall designate an education
staff member or a contractor as the test coordinator. The test
coordinator has the overall responsibility to coordinate the
administration of the ABLE, CTBS, SABE/2, Official GED Practice
Test, GED, and CASAS tests.
b. The Supervisor of Education shall serve as the Chief GED
Examiner and he/she should be properly authorized by the General
Educational Development Testing Services (GEDTS) and shall adhere
to all GED test procedures to ensure test security and
accountability.
c. The Supervisor of Education shall also designate Education
or contract staff as alternate GED examiner(s) and ensure that
the alternate GED examiners are properly authorized by the
General Educational Development Testing Services (GEDTS) and meet
the alternate GED examiner qualifications stated in the GED test
manual.
d. The Supervisor of Education shall ensure that the alternate
GED examiners are properly trained in GED test administration and
security measures, and that they comply with all test guidelines
and procedures established by the GEDTS.
e. The Supervisor of Education shall develop written testing
procedures, schedules, and security measures to ensure the proper
program accountability and to prevent security breaches.
f. Literacy program teachers shall not handle or administer
the GED test. Only the Chief GED Examiner and alternate GED
examiners are authorized to handle and administer GED test
materials. However, at the discretion of the Supervisor of
Education literacy program teachers are authorized to handle,
administer, and score the ABLE test, SABE/2, CTBS, and the GED
Official Practice Test.
g. The returning of official GED test materials back to the
GEDTS for scoring or other purposes should be handled with
extreme caution and they should be mailed to the GEDTS by
certified mail to prevent security breaches.
h. When needed, authorized education staff may administer
other appropriate aptitude and interest tests to inmates.

P.S. 5310.15
September 4, 1996
Page 5
i. The Supervisor of Education shall designate an education
staff or a contract staff as the CASAS test administrator. The
CASAS test administrator shall be responsible for administering
CASAS Level C Reading Certification Test and Survey Achievement
Listening Test, Form B or C.
j. Under no circumstance shall ESL program instructors
administer the CASAS Level C Reading Certification Test and
Survey Achievement Listening Test, Form B or C, but they may
administer the CASAS placement and other survey achievement
tests.
k. When qualified contract staff are used to administer
education tests, they must be properly authorized and they shall
comply with all guidelines and procedures required by the test
publishers and relevant Program Statements.
l. Education staff shall not allow inmates to administer,
score, record, or interpret tests outlined in this Program
Statement. Specifically, inmates are not allowed to enter test
scores in individual progress charts or other tracking forms.
8.

TEST REPORTING

a. The Supervisor of Education shall establish a system to
ensure that all relevant education test scores are entered on the
SENTRY-based education transcript system within two weeks of the
test administration and they are maintained in accordance with
the Program Statement on Education, Training, and Leisure Time
Program Standards.
b. Copies of inmates' GED score report and/or GED certificate
shall be forwarded to case managers to be placed in the inmates'
central files.
9. ACCOUNTABILITY. An accountability system is vital to the
valid administration, interpretation, and use of education tests.
The Supervisor of Education shall ensure that a test
accountability and inventory system is established to ensure:
a.

All test materials are not abused, misplaced or stolen;

b. All official GED test booklets, essay topic cards, answer
sheets, and other relevant test materials shall be stored in a
fire proof safe to prevent any test security breaches;
All other test materials (the Official GED Practice Test,
CASAS, ABLE, CTBS, SABE/2...etc.) can be stored in the same fire
proof safe where GED tests are kept. However, the Chief GED
Examiner (Supervisor of Education) and the alternate GED
examiners shall be the only authorized staff to have the access
to the safe;

P.S. 5310.15
September 4, 1996
Page 6
c. In addition to the security measures outlined by the GED
test manual, a monthly inventory is conducted to account for the
official GED and CASAS test materials;
d. The examinee/examiner ratio and test security measures
comply with the standards set by the test publishers to ensure
validity and reliability of test results;
e. The testing coordinator maintains historical testing
records for a minimum of three years (e.g. the number of GED
tests administered, passed, CASAS tests administered, and passed)
to allow for retrieving testing data which may not be available
from the SENTRY Education Data System (EDS);
f. A system is established to verify that inmates, who take
the GED test, do not have a high school diploma, or its
equivalent. Inmates shall complete and sign a GED eligibility
form prior to taking the GED test as required by the GEDTS.
g. All rules and procedures specified in this Program
Statement and the test manuals are followed to prevent any test
security breaches; and
h. Suspicion or occurrence of GED or CASAS test compromises is
reported in writing immediately to the respective Regional
Education Administrator and Central Office Education
Administrator.
10. ASSISTANCE. Any questions regarding this Program Statement
may be directed to the Central Office Education Branch at (202)
508-3909.

\s\
Kathleen M. Hawk
Director

